

Exhibit 10.5
 

--------------------------------------------------------------------------------

 


MASTER M2M BUSINESS DEVELOPMENT AGREEMENT
 
Entered into in Montréal on January ___, 2011
 

--------------------------------------------------------------------------------


 


BETWEEN:
IMETRIK GLOBAL INC, a corporation legally constituted having its principal place
of business at 740, Notre-Dame Ouest, Bureau 1575, Montréal, Québec  H3C 3X6,
Canada, represented by Guy Chevrette, its President, duly authorized for the
purpose hereof as he so declares;

 
(hereinafter referred to as “Global”)
 
AND:
IMETRIK M2M SOLUTIONS, INC., a corporation legally constituted having its
principal place of business at 1000 East William Street, Suite 204, Carson City,
Nevada, 89701, USA, represented by Michel St-Pierre, its President, duly
authorized for the purpose hereof as he so declares;

 
(hereinafter referred to as the “iMetrik”)
 


 
WHEREAS Global (previously known as iMetrik Solutions Inc.) has been developing
and commercializing since 2005, Machine-to-Machine (“M2M”) applications, using a
third party licensed software technological platform (the “IP-M2M Platform”)
around which Global has built the necessary infrastructure to create a fully
operational communication system (the “M2M Platform”) designed to efficiently
develop, enable and provide M2M applications.
 
WHEREAS in addition to the IP-M2M Platform, the M2M Platform consists of
electronic devices (the “Devices”) and a Core Network Infrastructure (the
“Network”) that are connected through an existing mobile network operator
(“MNO”) to provide the end-user customers with real time measuring and control
over their assets.
 
WHEREAS Global has so far used the M2M Platform, through its subsidiary, iMetrik
Automotive Solutions Inc., for mobile assets and mainly for the automotive
industry.
 
WHEREAS iMetrik intends to develop stationary M2M solutions to provide its M2M
customers with integral end to end solutions and become a leader in connection
with stationary assets in industrial and/or personal market segments such as
building arrangement, pumps, HVAC, lighting systems, power generator, vending
machines, point of sale terminal, photocopier, information technology equipment,
home surveillance and remote healthcare monitoring (the “Stationary M2M
Solutions”).
 

 
 

--------------------------------------------------------------------------------

 
2

WHEREAS Global is positioning itself as a global mobile virtual network
operator, known as MVNO, in the M2M sector and does not wish to develop the
specific and various applications required to service the end users, but instead
intend to concentrate its effort in the development of the generic global M2M
Platform.
 
WHEREAS Global and iMetrik wish to become each other exclusive business partner
to develop Stationary M2M Solutions.
 
WHEREAS Global wishes to provide iMetrik with the strength of the M2M Platform
and to offer iMetrik with its full support to allow iMetrik to develop and
implement highly value-added and efficient Stationary M2M Solutions for
iMetrik’s own customers.
 
WHEREAS Global and iMetrik wish to collaborate in the development of the
Stationary M2M Solutions, each with its respective expertise as MVNO and
solution provider, the whole in accordance with the terms and conditions
contained in this Agreement.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
 
1.  
Right to use the M2M Platform

 
1.1       
 Subject to compliance with all the terms and conditions of this Agreement,
Global grants to iMetrik, and iMetrik hereby accepts from Global, the right to
use the M2M Platform for the purposes of:

 
1.1.1     
developing end to end Stationary M2M Solutions for customers or their end users,
as the case may be, including a royalty free license to use any application
programmable interface (“API”) to be provided by Global to allow iMetrik the
development of its own M2M software applications in relation to the Stationary
M2M Solutions under the M2M Platform;

 
1.1.2     
marketing, licensing, selling and supporting worldwide end to end Stationary M2M
Solutions for customers; and

 
1.1.3     
marketing, licensing and distributing worldwide end to end Stationary M2M
Solutions to distributors who will then sub-license, sell and distribute such
Stationary M2M Solutions to their own customers.

 
1.2       
 Subject to compliance with all the terms and conditions of this Agreement, the
rights hereby granted to iMetrik shall be on an exclusive basis.

 
1.3       
The delivery of the Stationary M2M Solutions will be accomplished through a
password-protected internet site hosted and maintained by iMetrik.

 
1.4       
In the delivery of the Stationary M2M Solutions to customers, iMetrik shall use
the best practices applied in the industry to protect the intellectual property
related to the M2M Platform.

 
 
2.  
Obligations of Global

 
2.1       
Global shall be responsible to define and/or adapt the M2M Platform using the
Web based services to insure:

 

 
 

--------------------------------------------------------------------------------

 
3

·     
provisioning

 
·     
activation of Devices

 
·     
developing and manufacturing dedicated computer API with appropriate mobile
network connectivity

 
·     
provide the Network to support the delivery of the Stationary M2M Solutions

 
·     
provide the information about network usage for revenue sharing purposes

 
·     
design generic embedded applications framework for the Devices, and obtain all
the required certification for the Devices

 
·     
execute and maintain in good standing all the necessary agreements with MNOs

 
·     
provide iMetrik’s staff with all the training necessary to develop Stationary
M2M Solutions and properly support iMetrik’s customers

 
·     
provide iMetrik with API so that iMetrik has full control to develop its
specific software programs necessary for its Stationary M2M Solutions

 
 
3.  
Obligations of iMetrik

 
3.1  
iMetrik shall be responsible for the following :

 
·     
provide inputs to Global for typical Stationary M2M Solutions and identify areas
for faster market penetration, so that iMetrik acquires a leadership position in
the Stationary M2M Solutions

 
·     
define applications that align the product/service offering with M2M market
requirements

 
·     
provide sales and professional services to M2M customers, as well as first level
(tier-1) client support

 
·     
develop and finance all required software programs (including Web applications)
necessary for the Stationary M2M Solutions

 
 
4.  
Confidentiality

 
Each party will maintain the Confidential Information of the other party in
strict confidence and will exercise due care with respect to the handling and
protection of such Confidential Information, consistent with its own policies
concerning protection of its own Confidential Information of like
importance.  Each party will use the Confidential Information of the other party
only as expressly permitted herein, and will disclose such Confidential
Information only to its employees, contractors and advisors as is reasonably
required in connection with the exercise of its rights and obligations under
this Agreement (and only subject to binding use and disclosure restrictions at
least as protective as those set forth herein executed in writing by such
employees,
 

 
 

--------------------------------------------------------------------------------

 
4

contractors and advisors).   In addition, the parties agree that the terms of
this Agreement are confidential and shall be treated as Confidential Information
in accordance with the terms hereof, except for any public disclosure
requirement to which iMetrik is submitted. These confidentiality restrictions
and obligations shall terminate five (5) years after the expiration or
termination of this Agreement.
 
For the purpose of this Agreement, “Confidential Information” means any and all
(i) technical and non-technical information including patent, trade secret and
proprietary information, software, codes, formula, works, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment and
algorithms, (ii) information relating to costs, prices and names, finances,
marketing plans, business opportunities, personnel, research, development or
know-how; (iii) all non-public customer’s information and (iv) other materials
Global and iMetrik provide to each other in the course of this Agreement that
have been marked as confidential, whose confidential nature has been made known
or that due to their character and nature, a reasonable person under like
circumstances would treat as confidential.  Notwithstanding the foregoing,
Confidential Information does not include information which: (i) is already
known to the other party at the time of disclosure; (ii) is or becomes publicly
known through no wrongful act of the other party; (iii) is independently
developed without benefit of the other’s Confidential Information; or (iv) is
received by or from a third party without restriction and without a breach of an
obligation of confidentiality.
 
 
5.  
Source Code

 
Although this Agreement contemplates the delivery of API to iMetrik for the
development of its own software, it may happen, for practical reasons, that
certain portions of the source code related to any part of the M2M Platform
(including the IP-M2M Platform) (the “Source Code”) be provided to iMetrik in
order to facilitate the development of its own software for Stationary M2M
Solutions, and in such circumstances, the following provisions shall apply:
 
5.1       
 iMetrik is granted a license to strictly use the Source Code for the exclusive
development of software applications related to Stationary M2M Solutions and for
no other purposes, and Global and its licensor shall retain full ownership of
the Source Code at all times.

 
5.2       
 iMetrik shall make only as many copies of the Source Code as are strictly
necessary for the purposes permitted under this Agreement.  Each electronic copy
of the Source Code shall, if possible, be kept in a directory of a computer
separate and apart from other programs and electronic material, the access to
which directory shall be restricted.  iMetrik shall keep an up to date log of
all copies made of the Source Code and shall include in the log the names of
those employees having access to each copy.

 
5.3       
 iMetrik acknowledges that the Source Code is the valuable property of Global,
is confidential to Global and has been treated by Global as confidential.

 
5.4       
Global shall grant iMetrik access to the Source Code for the purposes of
producing modified object code to conform to the special needs of its customers,
and for providing on-going customer support.  iMetrik agrees not to use the
Source Code for any other purpose.

 

 
 

--------------------------------------------------------------------------------

 
5

5.5       
iMetrik agrees not to copy or otherwise make use of the Source Code or the
structure, sequence or organization of the Source Code, or the information
otherwise contained in the Source Code, except as shall be strictly necessary to
provide customer support as permitted under this Agreement.

 
5.6       
iMetrik acknowledges that access to the Source Code shall be provided to
employees of iMetrik on a “need to know” basis only.  Prior to permitting its
employees access to the Source Code, iMetrik shall ensure that such employees
shall sign an agreement acknowledging the confidential nature of the Source Code
and agreeing to keep the Source Code confidential; that agreement shall further
provide that such employees shall not copy or otherwise make use of the Source
Code, the structure, sequence or organization of the Source Code, or the
information otherwise contained in the Source Code, except as shall be strictly
necessary to provide customer support as permitted under this Agreement.

 
5.7       
Upon expiry or termination of this Agreement or iMetrik being provided with the
necessary API in replacement of the Source Code, iMetrik shall return to Global
all copies of the Source Code and its related documentation in iMetrik’s
possession, together with a sworn declaration of two of iMetrik’s officers or
directors, stating that this Section 5.7 has been complied with. The sworn
declaration shall include the log of all copies made of the Source Code.

 
5.8       
Each parties shall retain all rights, title and interest on its own intellectual
property at all times.

 
 
6.  
Scope of the business relationship

 
6.1       
The core objective of this Agreement is to establish the business framework
between Global and iMetrik so that each of them, in their own sphere of
expertise, is in a position to take a leading position in the M2M market
environment, which is anticipated to be fast growing over the next five years.
Each of the parties is committed to put the necessary financial and operational
resources to develop and grow the Stationary M2M Solutions.

 
6.2       
Global and iMetrik shall be each other exclusive business partners for the
development of Stationary M2M Solutions. Therefore, both parties shall agree
that any potential business related to Stationary M2M Solutions be submitted to
this Agreement, subject to the provisions of sections 6.7 and 6.8.

 
6.3       
Each parties agrees that any new business opportunity in the Stationary M2M
Solutions will be submitted to a Steering Committee with representatives of both
parties that will be responsible to analyze such market opportunity, conduct any
market study necessary to properly establish the size of the contemplated market
and come up with a business case that is most susceptible to address the needs
of all the parties involved, and including the end-user customers, the whole in
accordance with the product/service development process put in place by Global.

 
6.4       
Each of the Stationary M2M Solutions will be evaluated by the Steering Committee
and a fair split of the benefits will be agreed between Global and iMetrik on a
case by case basis, and based on the operational costs and the capital
investment associated with the delivery of the services by each of Global, as
the

 

 
 

--------------------------------------------------------------------------------

 
6

provider of the M2M Platform, and iMetrik, as the provider of the Stationary M2M
Solutions, including licensing and MNO fees, Network investment, service support
and marketing.
 
6.5       
Each new Stationary M2M Solution brought to market will be identified in an
addenda to this Agreement, executed by both parties, with all the specifications
associated with it, including the agreed upon split of benefits.

 
6.6       
iMetrik shall be the owner of the clients using the Stationary M2M Solutions,
Global remaining as a supplier of the M2M Platform to iMetrik

 
6.7       
Notwithstanding any other provision to this Agreement, to promote the connection
of its Network to a specific MNO, Global will be allowed to let any such MNO
develop its own Stationary M2M Solutions.

 
6.8       
In the event Global, through its subsidiaries, has clients in the mobile assets
sector that require a complete offering combining mobile and fixed assets
solutions, iMetrik agrees that Global shall be entitled to resale to its own
clients the Stationary M2M Solutions developed by iMetrik and, failing to come
to an agreement with iMetrik (iMetrik thereby becoming the supplier to Global)
on that matter, Global (or its subsidiary) shall be entitled to develop its own
Stationary M2M Solutions to service its own clients.

 
 
7.  
Steering Committee

 
7.1       
To facilitate the handling of all matters and questions in connection with the
management of the business under this Agreement, including the decision to
proceed with a new Stationary M2M Solution under this Agreement, which shall be
approved by both parties as evidence by the execution of an addenda to this
Agreement, and the general supervision of the relationship between Global and
iMetrik, each of them appoints the following representative:

 
For Global:                    Guy Chevrette or any replacement appointed by him
 
For iMetrik:                   Michel St-Pierre or any replacement appointed by
him
 
with full and complete authority to act on its behalf in relation to all matters
in connection with or arising out of this Agreement and from time to time change
its representative by notice in writing, and any decision of such representative
shall be conclusively binding on such party.
 
7.2       
If a disagreement cannot be resolved by the representatives at the Steering
Committee within fifteen (15) days after either representative has expressed in
writing his disagreement to any unresolved matter submitted to the Steering
Committee, then the representatives shall refer the matter to a neutral
arbitrator appointed by them or, failing to agree on such appointment, by an
arbitrator designated by a judge of the Superior Court in the judicial district
of Montréal.  The decision of such arbitrator shall be final and binding on the
parties hereto.

 

 
 

--------------------------------------------------------------------------------

 
7

 
8.  
Warranties

 
Global does not warrant that the M2M Platform will be error-free in all
circumstances.  In the event of any defect or error covered by such warranty,
iMetrik agrees to provide Global with sufficient detail to allow Global to
reproduce the defect or error.  As iMetrik's exclusive remedy for any defect or
error in the M2M Platform, and as Global's entire liability in contract, tort,
or otherwise, Global will correct, within a commercially reasonable time, such
error or defect at Global's facility by issuing corrected instructions, a
restriction, or a bypass.  EXCEPT AS EXPRESSLY SET FORTH IN THIS PARAGRAPH,
GLOBAL SHALL HAVE NO LIABILITY FOR THE M2M PLATFORM OR ANY SERVICES PROVIDED;
GLOBAL MAKES AND iMetrik RECEIVES NO WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR
IN ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER COMMUNICATION; AND GLOBAL
SPECIFICALLY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
 
 
9.  
Limitation of liabilities

 
In no event shall either party nor their respective employees, officers and
directors be liable for consequential, special, indirect, incidental, punitive
or exemplary damages, costs, expenses, or losses (including, lost profits and
opportunity costs). iMetrik agrees that Global, its employees, officers and
directors shall not be liable to iMetrik for any actions, damages, claims,
liabilities, costs expenses, or losses in any way arising out of or relating to
this Agreement for an aggregate amount in excess of the fees paid by iMetrik to
Global within the previous 6 months.  The provisions of this article shall apply
regardless of the form of action, damage, claim, liability, cost, expense, or
loss, whether in contract, statute, tort (including negligence) or otherwise.
 
 
10.  
Indemnification

 
iMetrik hereby agrees to indemnify, hold harmless and defend Global and any
member, director, officer, employee or agent thereof, from and against all
liabilities incurred by or asserted against Global or any of the above persons
in connection with any third party claim to the extent such liabilities result
from the use of the M2M Platform other than in accordance with applicable
documentation or instructions supplied by Global; provided that Global shall (i)
promptly notify iMetrik of any third party claim subject to indemnification
hereunder, (ii) give iMetrik the right to control and direct the preparation of
a defense, the defense and settlement of any such claim and (iii) give full
cooperation to iMetrik for the defense of same.
 
 
11.  
Infringement

 
11.1      
Global hereby agrees to indemnify, hold harmless and defend iMetrik from and
against any and all claims, liabilities, losses, expenses (including reasonable
attorneys' fees), fines, penalties, taxes or damages (collectively
"Liabilities") asserted against iMetrik by a third party to the extent such
Liabilities result from the claim by a third party that the M2M Platform
infringe upon such third party's trade secret, trademark, service mark,
copyright or patent issued or in existence as of the date of this Agreement;
provided, that iMetrik (i) promptly notifies Global of any third party claim
subject to indemnification hereunder, (ii) gives Global the right to control and
direct the preparation of a defence, the defence and settlement of any such
claim, and (iii) gives full cooperation to Global for the

 

 
 

--------------------------------------------------------------------------------

 
8

defense of same.  The foregoing provisions shall not apply to any infringement
arising out of (i) the use of the M2M Platform other than in accordance with
applicable documentation or instructions supplied by Global; or (iv) the
combination of the M2M Platform with materials not supplied or authorized by
Global.  It is further understood that these indemnity obligations imposed upon
Global shall be limited to the M2M Platform, and in no circumstances should
these indemnity obligations extend to the specific use of the M2M Platform in
the Stationary M2M Solutions.
 
11.2      
In case the M2M Platform or any portion thereof is held, or in Global’s
reasonable opinion is likely to be held, in any such suit to constitute
infringement of a third party’s intellectual property right, Global may within a
reasonable time, at its option, either:  (i) secure for iMetrik the right to
continue the use of such infringing item; or (ii) replace, at Global's sole
expense, such item with a substantially equivalent non-infringing item or modify
such item so that it becomes non-infringing.  In the event Global is, in
Global’s reasonable discretion, unable to either procure the right to continued
use of the allegedly infringing item or replace the allegedly infringing item as
provided in this Section 11.2, the allegedly infringing item shall be returned
to Global, and Global’s maximum liability for such infringement shall be to
refund to iMetrik the amount paid to Global for such item.

 
11.3      
In the event that iMetrik provides Global with access to software,
specifications, content or other iMetrik-provided materials, iMetrik hereby
agrees to indemnify, hold harmless and defend Global from and against any and
all Liabilities incurred by or asserted against Global in connection with any
third party claim relating to the use by Global of the iMetrik materials,
including, but not limited to, a third-party claim that the iMetrik materials
infringe upon such third party’s trade secret, trademark, service mark,
copyright, patent or other intellectual property rights

 
 
12.  
Term and Renewal

 
12.1      
The term of this Agreement will begin on date of signature and will continue for
three (3) years, unless it is terminated earlier in accordance with the
provisions hereof.

 
12.2      
This Agreement will continue for other periods of three (3) years each, unless
terminated by iMetrik by written notice to Global at least 6 months prior to the
expiry of the initial term or any subsequent term.

 
12.3      
Four months before the expiry of the initial term and each of the subsequent
term, the parties agree to negotiate in good faith to adjust the terms and
conditions of this Agreement in order to reasonably address the evolving
conditions of the Stationary M2M Solutions, so that this Agreement remains
viable for both parties. More particularly, at each such interval, parties shall
evaluate the appropriateness to maintain exclusivity under this Agreement, based
on the market share of iMetrik compared to the overall estimated market for
Stationary M2M Solutions.

 

 
 

--------------------------------------------------------------------------------

 
9

12.4      
Upon the normal expiration of the initial term or any subsequent term, as
applicable, iMetrik shall be entitled to continue to provide its existing
customers with all the services attached to the Stationary M2M Solutions, for
the entire term of the agreement entered into with each of those customers or as
long as the Devices remain activated for each of those customers, the whole
remaining subject to the terms and conditions of this Agreement.

 
 
13.  
Termination

 
13.1      
Either party may terminate this Agreement by written notice to the other party
upon the occurrence of any of the following events: (i)the other party files a
voluntary petition in bankruptcy or for similar relief; (ii) an involuntary
petition in bankruptcy is filed against the other party and is not dismissed
within ninety (90) days of filing; (iii) a receiver is appointed for the other
party, and if involuntarily appointed is not dismissed within ninety (90) days;
(iv) the other party makes an assignment for the benefit of creditors; (v) the
other party ceases to do business or (vi) the other party fails to substantially
comply with any material terms or conditions of this Agreement and fails to cure
such default within sixty (60) days after receipt of written notice from the
non-defaulting party specifying the nature of the default and stating an intent
to terminate if such default is not cured within such time period. This right of
termination shall be without prejudice to any other right or remedy available to
the non-defaulting party.

 
13.2      
In the event of early termination of this Agreement by Global due to an event of
default of iMetrik pursuant to Section 13.1, Global grants to iMetrik and its
successors and legal representatives a six months non-exclusive non-transferable
limited license for the sole purpose of supporting the Stationary M2M Solutions
for the current customers at the termination date.  During this 6-month period
all payments required to be paid to Global for its services hereunder shall be
paid in full.

 
 
14.  
Governmental Compliance

 
iMetrik shall, at its expense, obtain any and all governmental approvals when
and as such approvals may be required by the laws or regulations in connection
with this Agreement, the use of the M2M Platform in regard of the Stationary M2M
Solutions it develops, or any of iMetrik’s activities hereunder.  iMetrik shall
comply with all laws, rules, regulations, orders, decrees, judgments and other
governmental acts or other restrictions which may be imposed from time to time,
of Canada, USA and any other country that may have jurisdiction over iMetrik,
its activities hereunder the use of the M2M Platform.  Global and iMetrik each
agrees to take such action and execute such documents as the other party may
request to assist such party in complying with all applicable laws.
 

 
 

--------------------------------------------------------------------------------

 
10

 
15.  
Notices

 
All notices or other communications required to be given hereunder shall be in
writing and delivered either personally or by mail, or electronic mail,
certified, return receipt requested, postage prepaid, and addressed to the
address first set forth below or as otherwise requested by the receiving Party:
 
To: Global:
 
iMETRIK GLOBAL INC.
740, Notre-Dame Ouest
Bureau 1575
Montréal, Québec
Canada H3C 3X6
Attention:  Mr. Guy Chevrette, Président
Email:  guy.chevrette@imetrik .com


To iMetrik:
 
iMETRIK M2M SOLUTIONS INC.
1000 East William Street
 Suite 204
 Carson City, Nevada
 89701, USA


Attention:  Mr. Michel St-Pierre , President
Email:  mstpierre@imetrikm2m.com
 
 
Notices delivered personally shall be effective upon delivery, and notices
delivered by mail shall be effective upon their receipt by the Party to whom
they are addressed.
 
 
16.  
Export Laws

 
This Agreement is subject to any governmental laws, orders or other restrictions
on the export of software and related information and documentation that may be
imposed by governmental authorities.  iMetrik shall comply with any governmental
laws, orders or other restrictions on the export and re-export of software
(including technical data and any related information and documentation) which
may be imposed from time to time by the governments of Canada and any country to
which any software is shipped.
 
 
17.  
Severability

 
In the event that any term or provision of this Agreement shall be held to be
invalid, void or unenforceable, then the remainder of this Agreement shall not
be affected, impaired or invalidated, and each such other term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
 

 
 

--------------------------------------------------------------------------------

 
11

 
18.  
Assignment

 
This Agreement, or the rights hereunder, may not be assigned or otherwise
transferred by iMetrik or Global, except to an affiliate, without the prior
written approval of the other party, which approval shall not be unreasonably
withheld; provided, however, that any merger or consolidation of iMetrik or
Global, as the case may be, with or into another entity or the sale of all or
substantially all of the iMetrik’s or Global’s, as the case may be, assets shall
not be considered an assignment for purposes of this paragraph, unless such
merger, consolidation or sale is to a direct competitor of Global.
 
 
19.  
Governing law, jurisdiction and venue

 
This Agreement will be governed and construed in accordance with the laws of the
Province of Quebec. In the event that a dispute should arise with respect to
this Agreement, jurisdiction and venues therefore shall lie with the courts of
the Province of Quebec.
 
 
20.  
Independent contractors

 
It is understood and agreed that each of the parties hereto is an independent
contractor and that neither party is, nor shall be considered to be, an agent,
distributor, fiduciary or representative of the other.  Neither party shall act
or represent itself, directly or by implication, as an agent of the other or in
any manner assume or create any obligation on behalf of, or in the name of, the
other.
 
 
21.  
Arbitration

 
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, other than any controversy or claim relating to a party's
confidentiality obligations under this Agreement or where injunctive relief is
explicitly provided for, will be settled by binding arbitration conducted before
a single arbitrator agreed upon by the parties, who is knowledgeable in the
technology and legal issues relating to software.  Should the parties fail to
reach an agreement on the choice of the arbitrator within a period of fifteen
(15) days following a written notice to that effect, such arbitrator shall be
designated by a judge of the Superior Court in the judicial district of
Montréal.  Aside from that, the arbitration shall be governed by the Articles
940 and following of Code of Civil Procedure of the Province of Québec as
amended from time to time.  The place of arbitration should be in Montreal,
Province of Québec, Canada.  The arbitration award shall be final and binding on
the parties hereto.  In no event shall the arbitration award provide any remedy
beyond those permitted under this Agreement and in any award providing a remedy
beyond those permitted under this Agreement shall not be confirmed, no
presumption of validity shall attach, and such award shall be vacated.
 
 
22.  
Non-solicitation of employees

 
Neither party shall, during the term of this Agreement and for one (1) year
after its termination, solicit for hire as an employee, consultant or otherwise
any of the other party's personnel who have had direct involvement with this
Agreement, without such other party's express written consent.
 

 
 

--------------------------------------------------------------------------------

 
12

 
23.  
Waiver

 
Failure or delay by either party to enforce compliance with any term or
condition of this Agreement shall not constitute a waiver of such term or
condition.
 
 
24.  
Entire Agreement

 
This Agreement and all schedules hereto constitute the entire agreement between
the parties with regard to the subject matter of this Agreement and supersede
all previous communications, whether oral or written, between the parties with
respect to such subject matter.  In the event of any conflict between the terms
of this Agreement and the terms of any Schedules to this Agreement, the terms of
such Agreement shall govern.  Neither the course of conduct between the parties
nor trade usage shall modify or alter this Agreement.   No waiver or
modification of any of the provisions hereof shall be binding unless in writing
and signed by duly authorized representatives of Global and iMetrik.
 
 
25.  
Counterparts

 
This Agreement may be executed in as many counterparts as may be required, and
all counterparts shall collectively constitute a single Agreement.  A facsimile
or other legally sufficient signature of or on behalf of one or more of the
parties hereto shall be deemed an original signature for all purposes.
 


 
IN WITNESS WHEREOF this Agreement has been duly executed by the Parties hereto
as of the day and year first above written.
 


 

   
IMETRIK GLOBAL INC.
 
 
   
 
   
per:         Guy Chevrette, President
                     
IMETRIK M2M SOLUTIONS INC.
 
 
   
MICHEL ST-PIERRE
   
per:         Michel St-Pierre, President
     



 


 

 
 

--------------------------------------------------------------------------------

 
